Fohd, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, challenge the action of the collector of customs in classifying certain imported merchandise under paragraph 353 of the Tariff Act of 1930, as modified, and assessing duty thereon at the rate of 15 per centum ad valorem.
Plaintiff claims the involved merchandise to be properly dutiable at the rate of 714 per centum ad valorem, as electrical X-ray apparatus or instruments and parts thereof, other than X-ray tubes and parts of X-ray tubes, under paragraph 353 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108.
The record upon which these suits have been submitted shows that certain items of the subject merchandise consist of integral, necessary components of electrical X-ray apparatus or instruments (other than laboratory), in chief value of metal, which are not X-ray tubes or parts of X-ray tubes; that the rate of duty for electrical X-ray apparatus or instruments and parts thereof other than X-ray tubes and parts of X-ray tubes under said paragraph 353, as modified, supra, is 7% per centum ad valorem for all such merchandise entered or withdrawn for consumption on or after J une 30, 1958; that all of the merchandise covered by the protests listed in the attached schedule was entered or withdrawn for consumption on or after June 30, 1958,
Upon the established facts as stipulated, we find and hold the items of merchandise marked “A” and initialed JS by the customs examiner to be properly dutiable at the rate of 7% per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified, supra, as electrical X-ray apparatus or instruments and parts thereof, other than X-ray tubes and parts of X-ray tubes under paragraph 353 of the Tariff Act of 1930, as modified, supra, as alleged by the plaintiff.
To the extent indicated the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.